DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The Applicant’s arguments with respect to claims #1-20 in the reply filed on March 2, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Terminal Disclaimer 	
 	The terminal disclaimer filed on March 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,515,991 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claims #1-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest: “a second color filter disposed over the substrate and laterally surrounded by and 
  
 	The figure shown infra depicts the structure formed by the combination of Won et al. (U.S. Patent Publication No. 2015/0311239 A1), hereafter “Won”, and Mackey et al. (U.S. Patent Publication No. 2012/0273906 A1), hereafter “Mackey”.
  

    PNG
    media_image1.png
    408
    741
    media_image1.png
    Greyscale

Structure formed by the combination of Won and Mackey

	As to claim 1, the second color filter must correspond to Won’s infrared filter IR_F because the claim recites a non-visible light limitation.  While Won’s second color filter IR_F is partially surrounded by the barrier layer 650, it is not laterally surrounded by Mackey’s grid structure, because Mackey’s grid structure is only formed on one side of the second color filter IR_F.

 	As to claim 13, Won fails to teach the limitations of the plurality of second color filters.

 	As to claim 18, Won does not teach the second color filter disposed over the substrate and laterally surrounded by the barrier layer, because the barrier layer is only formed on one side of the second color filter IR_F.

 	No other prior art references were found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829